UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7663


BRIAN DAVID STREBE,

                      Petitioner – Appellant,

          v.

GENE M. JOHNSON,      Director    of   Virginia   Department   of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senor
District Judge. (1:10-cv-00704-TSE-TRJ)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian David Strebe, Appellant Pro Se. Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Brian       David    Strebe        seeks        to     appeal       the        district

court’s       order      denying      his     Fed.       R.    Civ.     P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254    (2006)           petition.            The    order        is   not

appealable         unless        a     circuit          justice        or     judge        issues       a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,          369     F.3d        363,     369        (4th        Cir.     2004).

A certificate            of     appealability             will        not     issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief      on    the      merits,     a    prisoner          satisfies       this       standard      by

demonstrating            that    reasonable             jurists       would        find     that      the

district         court’s      assessment       of        the    constitutional             claims      is

debatable        or     wrong.        Slack     v.       McDaniel,          529     U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at    484-85.           We    have     independently             reviewed          the    record      and

conclude         that      Strebe      has    not        made     the       requisite           showing.

Accordingly,          we      deny    Strebe’s          motions       for     a     certificate        of

appealability and dismiss the appeal.                                 We dispense with oral

                                                    2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3